                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


METROPOLITAN LIFE INSURANCE
COMPANY,
                                                              Case No. 1:19-cv-552
               Plaintiff,
                                                              Hon. Paul L. Maloney
v.

JOAN COOLIDGE and
TONYA CANFIELD,

               Defendants.
                                     /

                              ORDER TO STAY PROCEEDINGS

               Defendants Joan Coolidge and Tonya Canfield dispute ownership of the remaining

group life insurance benefits of David R. Walter. Plaintiff, as claim fiduciary of the life insurance

policy, filed this interpleader action to determine the ownership of the benefits. Pursuant to a

stipulation approved by the Court, plaintiff has deposited the disputed funds with the Court and is

no longer a party to this litigation. See Order (ECF No. 16). The only remaining parties are

defendants Joan Coolidge and Tonya Canfield, both of whom claim an interest in the disputed

funds. Defendant Coolidge appears pro se, while defendant Canfield is represented by Attorney

Michael R. Behan.

               The Court has been advised that defendant Coolidge is hospitalized and unable to

attend to the Court proceedings at this time. Because defendant Coolidge does not have counsel,

this case cannot proceed until she is able to participate in this litigation.          Under these




                                                 1
circumstances, the Court will stay these proceedings for six months to allow defendant Coolidge

to recuperate. Accordingly,

              IT IS ORDERED that this case is STAYED until June 11, 2020.

              IT IS FURTHER ORDERED that the Clerk’s Office is directed to

administratively CLOSE this case until the stay is lifted on June 11, 2020.


Dated: December 11, 2019                            /s/ Ray Kent
                                                    United States Magistrate Judge




                                                2
